PER CURIAM.
The appellant complains that the sentence pronounced orally at the sentencing hearing provides that he shall serve his sentences concurrently, but that the written sentences are silent on this point. Section 921.16(1), Florida Statutes (1993), provides in pertinent part:
A defendant convicted of two or more offenses charged in the same indictment, information, or affidavit or in consolidated indictments, informations, or affidavits shall serve the sentences of imprisonment concurrently unless the court directs that two or more of the sentences be served consecutively.
Since appellant’s offenses were charged in the same information, and since the trial *433court did not direct that appellant’s sentences be served consecutively, they are to be served concurrently. See also, Daniels v. State, 506 So.2d 1085 (Fla. 1st DCA 1987) (where judgment does not state otherwise, defendant’s sentences on 24 counts are by law to be served concurrently).
We find no merit in the other point raised on appeal.
AFFIRMED.
PETERSON, C.J., and GOSHORN and THOMPSON, JJ., concur.